Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 16-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Biesemann (US 20170177696) in view of Stigsen (US 20190354540).

Regarding Claim 1, Biesemann (US 20170177696) teaches
A method, comprising: 
generating by an end-user device a first queue entry within a normal operations queue, the first queue entry corresponding to a first modification operation of the plurality of modification operations (Paragraph 0033, After determining that it will enter an offline mode, the client device 104 performs an initial synchronization with the server 102. The initial synchronization may include copying a subset of business data 114 and/or metadata 116 stored on the memory 108 of the server to the local data 210 store on the local memory 208 of the client device 104); 
generating by the end-user device a second queue entry within the normal operations queue, the second queue entry corresponding to a second modification operation of the plurality of modification operations (Paragraph 0036, At stage 412, the client device 412 can enter the online mode again and the local data and transactions stored in the local memory 208 can be synchronized with the server 102 at stage 414); 
and synchronizing the application storage with a remote storage system based on the optimized operations queue (Paragraph 0038, At stage 504, the method determines whether any of the synchronization data from the client 102 results in any conflicts according to the validation rules 118. If not, then the method may skip directly to stage 510. However, if there are conflicts determined at stage 504, then those conflicts are sent to the client for resolution at stage 506. The client may then present the conflicts to a user 228 via user interface 226 and receive resolutions to the conflicts via the same user interface 226).

	Biesemann did not specifically teach
	performing a plurality of modification operations over application storage associated with a client application executing in an offline mode,
	determining, by the end-user device, that the first queue entry and the second queue entry are associated with an entity of the application storage;
in response to determining that the first queue entry and the second queue entry are associated with the entity, generating, by the end-user device, an optimized operations queue 

	However, Stigsen (US 20190354540) teaches
	performing a plurality of modification operations over application storage associated with a client application executing in an offline mode (Paragraph 0026, In the example 205, the first client device 110 is offline, that is, the first client device 110 is not connected to the server 105. Since the first client device 110 is offline, the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, corresponding to local changes made to the data object 206 a, e.g., by a first user 111 associated with the first client device 110, are not uploaded to the server 105),
	determining, by the end-user device, that the first queue entry and the second queue entry are associated with an entity of the application storage (Claim 1, receiving, at the first client device and from the server in response to synchronization request, a second changeset that is representative of an operation performed by the second client device on the data object, wherein the data object is shared between the first client device and the second client device; Paragraph 0021, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140);
in response to determining that the first queue entry and the second queue entry are associated with the entity, generating an optimized operations queue including an optimized queue entry based on combining the first queue entry and the second queue entry merging, at the first client device, the first changeset and the second changeset to update the data object, wherein the merging is performed based one or more rules that are specific to a type of the operation in the first changeset and the second changeset; Paragraph 0021, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 2, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach
wherein generating the optimized operations queue comprises: generating the optimized queue entry using a type of the first modification operation.

However, Stigsen (US 20190354540) teaches 
In the fifth example 270, consider that the first changeset C11 115 a and the third changeset C21 125 b correspond to a “set primary key” operation on the data object 206 a and 206 b, … since the timestamp, t0 of the first changeset C11 115 a is earlier than the timestamp, t1, of the third changeset C21 125 b (as indicated in the example 235 of FIG. 2C), the first client device 110 determines that the first changeset C11 115 a wins, and discards the third changeset C21 125 b as a result of the merge operation 160 a).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 3, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach


However, Stigsen teaches 
wherein generating the optimized operations queue comprises: determining that the first queue entry and the second queue entry are associated with an entity of the application storage; determining that the first modification operation is a create modification operation; and determining that the second modification operation performs an update operation with respect to the entity (Paragraph 0035, In the third example 260, consider that the first changeset C11 115 a corresponds to an “add integer” operation on the data object 206 a, such as adding an integer value of “2” to valves attribute of a car data object, which has a value of “4,” and that the third changeset C21 125 b corresponds to a “set integer” operation on the data object 206 b, such as setting an integer value of “8” to the valves attribute of the car data object).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 4, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach
wherein generating the optimized operations queue comprises: determining that the first modification operation is a first update modification operation with respect to an entity; and determining that the second modification operation performs a second update modification operation with respect to the entity.

However, Stigsen teaches 
wherein generating the optimized operations queue comprises: determining that the first modification operation is a first update modification operation with respect to an entity; and determining that the second modification operation performs a second update modification operation with respect to the entity (Fig. 2D; Paragraph 0033, In the first example 250, consider that the first changeset C11 115 a and the third changeset C21 125 b correspond to a “set property” operation on the data object 206 a and 206 b, respectively, such as setting a color (attribute) of a car (data object). The first changeset C11 115 a corresponds to setting the color of the car to “blue,” and the third changeset C21 125 b corresponds to setting the color of the car to “red.”).



Regarding Claim 5, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach
wherein generating the optimized operations queue comprises: determining that the first modification operation and the second modification operation were performed within a transaction based on transaction information within the first queue entry and the second queue entry.

However, Stigsen teaches 
wherein generating the optimized operations queue comprises: determining that the first modification operation and the second modification operation were performed within a transaction based on transaction information within the first queue entry and the second queue entry (Paragraph 0017, Whenever changes are made to the data at a client device, the client device can generate a changeset. For example, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. … the changesets at a client device are stored in a client transaction log 155. For example, the first changeset C11 115 a and the second changeset C12 116 a are stored in a client transaction log 155 a at the first client device 110).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 6, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach
further comprising: generating a third queue entry within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations;


However, Stigsen teaches 
further comprising: generating a third queue entry within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object. The second client device 115 can also, similarly, generate a third changeset C21 125 a, which can correspond to a third operation performed by the second client device 115 to update a data object stored in the second database 145, and a fourth changeset C22 126 a, which can correspond to a fourth operation performed by the second client device 115 to update the data object in the second database 14); 
and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage; and generating the optimized queue entry without relying on the third queue entry based on an intervening In the seventh example 280, consider that the first changeset C11 115 a to a “delete object” operation on the data object 206 a, such as deleting a car data object, and that the third changeset C21 125 b corresponds to any update operation on the data object 206 b, such as updating a color attribute of the car data object. In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 8, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach
further comprising: generating a third queue entry within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of 

However, Stigsen teaches 
further comprising: generating a third queue entry within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations; and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the second queue entry and the third queue entry are associated with an entity of the application storage (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object. The second client device 115 can also, similarly, generate a third changeset C21 125 a, which can correspond to a third operation performed by the second client device 115 to update a data object stored in the second database 145, and a fourth changeset C22 126 a, which can correspond to a fourth operation performed by the second client device 115 to update the data object in the second database 14); 
and determining that the third queue entry is a delete modification operation associated with the entity; identifying an On Delete Cascade attribute associated with a relationship of the second queue entry; and generating the optimized queue entry without the second queue entry and the third queue entry based on the On Delete Cascade attribute (Paragraph 0040, consider that the first changeset C11 115 a to a “delete object” operation on the data object 206 a, such as deleting a car data object, and that the third changeset C21 125 b corresponds to any update operation on the data object 206 b, such as updating a color attribute of the car data object. In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a. Accordingly, the first client device 110 deletes the car data object by applying the first changeset C11 115 a to the data object 206 a).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 9, Biesemann teaches
A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: 
generating by an end-user device a first queue entry within a normal operations queue, the first queue entry corresponding to a first modification operation of the plurality of modification operations (Paragraph 0033, After determining that it will enter an offline mode, the client device 104 performs an initial synchronization with the server 102. The initial synchronization may include copying a subset of business data 114 and/or metadata 116 stored on the memory 108 of the server to the local data 210 store on the local memory 208 of the client device 104); 
generating by the end-user device a second queue entry within the normal operations queue, the second queue entry corresponding to a second modification operation of the plurality of modification operations (Paragraph 0036, At stage 412, the client device 412 can enter the online mode again and the local data and transactions stored in the local memory 208 can be synchronized with the server 102 at stage 414); 
and synchronizing the application storage with a remote storage system based on the optimized operations queue (Paragraph 0038, At stage 504, the method determines whether any of the synchronization data from the client 102 results in any conflicts according to the validation rules 118. If not, then the method may skip directly to stage 510. However, if there are conflicts determined at stage 504, then those conflicts are sent to the client for resolution at stage 506. The client may then present the conflicts to a user 228 via user interface 226 and receive resolutions to the conflicts via the same user interface 226).

	Biesemann did not specifically teach
	performing a plurality of modification operations over application storage associated with a client application executing in an offline mode,
	determining, by the end-user device, that the first queue entry and the second queue entry are associated with an entity of the application storage;
in response to determining that the first queue entry and the second queue entry are associated with the entity, generating, by the end-user device, an optimized operations queue including an optimized queue entry based on combining the first queue entry and the second queue entry.

	However, Stigsen (US 20190354540) teaches
	performing a plurality of modification operations over application storage associated with a client application executing in an offline mode (Paragraph 0026, In the example 205, the first client device 110 is offline, that is, the first client device 110 is not connected to the server 105. Since the first client device 110 is offline, the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, corresponding to local changes made to the data object 206 a, e.g., by a first user 111 associated with the first client device 110, are not uploaded to the server 105),
receiving, at the first client device and from the server in response to synchronization request, a second changeset that is representative of an operation performed by the second client device on the data object, wherein the data object is shared between the first client device and the second client device; Paragraph 0021, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140);
in response to determining that the first queue entry and the second queue entry are associated with the entity, generating an optimized operations queue including an optimized queue entry based on combining the first queue entry and the second queue entry (Claim 1, merging, at the first client device, the first changeset and the second changeset to update the data object, wherein the merging is performed based one or more rules that are specific to a type of the operation in the first changeset and the second changeset; Paragraph 0021, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device 
type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 10, Biesemann and Stigsen teach
The non-transitory computer-readable device of claim 9.

Biesemann did not teach
wherein generating the optimized operations queue comprises: generating the optimized queue entry using a type of the first modification operation.

However, Stigsen (US 20190354540) teaches 
wherein generating the optimized operations queue comprises: generating the optimized queue entry using a type of the first modification operation (Paragraph 0037, In the fifth example 270, consider that the first changeset C11 115 a and the third changeset C21 125 b correspond to a “set primary key” operation on the data object 206 a and 206 b, … since the timestamp, t0 of the first changeset C11 115 a is earlier than the timestamp, t1, of the third changeset C21 125 b (as indicated in the example 235 of FIG. 2C), the first client device 110 determines that the first changeset C11 115 a wins, and discards the third changeset C21 125 b as a result of the merge operation 160 a).



Regarding Claim 11, Biesemann and Stigsen teach
The non-transitory computer-readable device of claim 9.

Biesemann did not teach
wherein generating the optimized operations queue comprises: determining that the first queue entry and the second queue entry are associated with an entity of the application storage; determining that the first modification operation is a create modification operation; and determining that the second modification operation performs an update operation with respect to the entity.

However, Stigsen teaches 
wherein generating the optimized operations queue comprises: determining that the first queue entry and the second queue entry are associated with an entity of the application storage; determining that the first modification operation is a create modification operation; and determining that the second modification operation performs an update operation with In the third example 260, consider that the first changeset C11 115 a corresponds to an “add integer” operation on the data object 206 a, such as adding an integer value of “2” to valves attribute of a car data object, which has a value of “4,” and that the third changeset C21 125 b corresponds to a “set integer” operation on the data object 206 b, such as setting an integer value of “8” to the valves attribute of the car data object).
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 12, Biesemann and Stigsen teach
The non-transitory computer-readable device of claim 9.

Biesemann did not teach
wherein generating the optimized operations queue comprises: determining that the first modification operation is a first update modification operation with respect to an entity; and determining that the second modification operation performs a second update modification operation with respect to the entity.

However, Stigsen teaches 
wherein generating the optimized operations queue comprises: determining that the first modification operation is a first update modification operation with respect to an entity; and determining that the second modification operation performs a second update modification operation with respect to the entity (Fig. 2D; Paragraph 0033, In the first example 250, consider that the first changeset C11 115 a and the third changeset C21 125 b correspond to a “set property” operation on the data object 206 a and 206 b, respectively, such as setting a color (attribute) of a car (data object). The first changeset C11 115 a corresponds to setting the color of the car to “blue,” and the third changeset C21 125 b corresponds to setting the color of the car to “red.”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 13, Biesemann and Stigsen teach
The non-transitory computer-readable device of claim 9.


wherein generating the optimized operations queue comprises: determining that the first queue entry and the second queue entry are associated with an entity of the application storage; and determining that the first modification operation and the second modification operation were performed within a transaction based on transaction information within the first queue entry and the second queue entry.

However, Stigsen teaches 
wherein generating the optimized operations queue comprises: determining that the first queue entry and the second queue entry are associated with an entity of the application storage; and determining that the first modification operation and the second modification operation were performed within a transaction based on transaction information within the first queue entry and the second queue entry (Paragraph 0017, Whenever changes are made to the data at a client device, the client device can generate a changeset. For example, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. … the changesets at a client device are stored in a client transaction log 155. For example, the first changeset C11 115 a and the second changeset C12 116 a are stored in a client transaction log 155 a at the first client device 110).



Regarding Claim 14, Biesemann and Stigsen teach
The non-transitory computer-readable device of claim 9.

Biesemann did not teach
further comprising: generating a third queue entry within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations;
and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage; and generating the optimized queue entry without relying on the third queue entry based on an intervening transaction boundary.

However, Stigsen teaches 
when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object. The second client device 115 can also, similarly, generate a third changeset C21 125 a, which can correspond to a third operation performed by the second client device 115 to update a data object stored in the second database 145, and a fourth changeset C22 126 a, which can correspond to a fourth operation performed by the second client device 115 to update the data object in the second database 14); 
and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage; and generating the optimized queue entry without relying on the third queue entry based on an intervening transaction boundary (Paragraph 0040, In the seventh example 280, consider that the first changeset C11 115 a to a “delete object” operation on the data object 206 a, such as deleting a car data object, and that the third changeset C21 125 b corresponds to any update operation on the data object 206 b, such as updating a color attribute of the car data object. In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 16, Biesemann teaches
A system, comprising: a memory including application storage corresponding to a storage system and an original operations queue recording operations executed over the application storage by a client application executing in an offline mode; and one or more processor and/or circuits coupled to the memory and configured to: 
generate by an end-user device a first queue entry within a normal operations queue, the first queue entry corresponding to a first modification operation of the plurality of modification operations (Paragraph 0033, After determining that it will enter an offline mode, the client device 104 performs an initial synchronization with the server 102. The initial synchronization may include copying a subset of business data 114 and/or metadata 116 stored on the memory 108 of the server to the local data 210 store on the local memory 208 of the client device 104); 
generate by the end-user device a second queue entry within the normal operations queue, the second queue entry corresponding to a second modification operation of the plurality of modification operations (Paragraph 0036, At stage 412, the client device 412 can enter the online mode again and the local data and transactions stored in the local memory 208 can be synchronized with the server 102 at stage 414); 
and synchronize the application storage with a remote storage system based on the optimized operations queue (Paragraph 0038, At stage 504, the method determines whether any of the synchronization data from the client 102 results in any conflicts according to the validation rules 118. If not, then the method may skip directly to stage 510. However, if there are conflicts determined at stage 504, then those conflicts are sent to the client for resolution at stage 506. The client may then present the conflicts to a user 228 via user interface 226 and receive resolutions to the conflicts via the same user interface 226).

	Biesemann did not specifically teach
	perform a plurality of modification operations over application storage associated with a client application executing in an offline mode,
	determine, by the end-user device, that the first queue entry and the second queue entry are associated with an entity of the application storage;
in response to determining that the first queue entry and the second queue entry are associated with the entity, generate, by the end-user device an optimized operations queue 

	However, Stigsen (US 20190354540) teaches
	perform a plurality of modification operations over application storage associated with a client application executing in an offline mode (Paragraph 0026, In the example 205, the first client device 110 is offline, that is, the first client device 110 is not connected to the server 105. Since the first client device 110 is offline, the local changesets, such as the first changeset C11 115 a and the second changeset C12 116 a, corresponding to local changes made to the data object 206 a, e.g., by a first user 111 associated with the first client device 110, are not uploaded to the server 105),
	determine, by the end-user device, that the first queue entry and the second queue entry are associated with an entity of the application storage (Claim 1, receiving, at the first client device and from the server in response to synchronization request, a second changeset that is representative of an operation performed by the second client device on the data object, wherein the data object is shared between the first client device and the second client device; Paragraph 0021, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140);
in response to determining that the first queue entry and the second queue entry are associated with the entity, generate, by the end-user device, an optimized operations queue including an optimized queue entry based on combining the first queue entry and the second merging, at the first client device, the first changeset and the second changeset to update the data object, wherein the merging is performed based one or more rules that are specific to a type of the operation in the first changeset and the second changeset; Paragraph 0021, the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 17, Biesemann and Stigsen teach
The system of claim 16.

Biesemann did not teach
wherein to determine the optimization result, the one or more processor and/or circuits are configured to determine whether the first modification operation and the second modification operation were performed within a transaction based on transaction information within the first queue entry and the second queue entry.

However, Stigsen teaches 
wherein to determine the optimization result, the one or more processor and/or circuits are configured to determine whether the first modification operation and the second modification operation were performed within a transaction based on transaction information within the first queue entry and the second queue entry (Paragraph 0017, Whenever changes are made to the data at a client device, the client device can generate a changeset. For example, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. … the changesets at a client device are stored in a client transaction log 155. For example, the first changeset C11 115 a and the second changeset C12 116 a are stored in a client transaction log 155 a at the first client device 110).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 18, Biesemann and Stigsen teach


Biesemann did not teach
wherein the optimization result is a first optimization result, and the one or more processor and/or circuits are configured to: identify a third queue entry within the first operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations; and determine a second optimization result based on the first queue entry, the second queue entry, and the third queue entry; and include the third queue entry in the updated operations queue based on the second optimization result.

However, Stigsen teaches 
wherein the optimization result is a first optimization result, and the one or more processor and/or circuits are configured to: identify a third queue entry within the first operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object. The second client device 115 can also, similarly, generate a third changeset C21 125 a, which can correspond to a third operation performed by the second client device 115 to update a data object stored in the second database 145, and a fourth changeset C22 126 a, which can correspond to a fourth operation performed by the second client device 115 to update the data object in the second database 14); 
and determine a second optimization result based on the first queue entry, the second queue entry, and the third queue entry; and include the third queue entry in the updated operations queue based on the second optimization result (Paragraph 0040, In the seventh example 280, consider that the first changeset C11 115 a to a “delete object” operation on the data object 206 a, such as deleting a car data object, and that the third changeset C21 125 b corresponds to any update operation on the data object 206 b, such as updating a color attribute of the car data object. In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Regarding Claim 21, Biesemann and Stigsen teach
The resolutions to the conflicts are then received from the client device 104 by server 102 at stage 508]).

Regarding Claim 22, Biesemann and Stigsen teach
The system of claim 16, wherein to synchronize the application storage with the remote storage system based on the optimized operations queue, the one or more processor and/or circuits are configured to: sending the optimized operations queue to the remote storage system (Biesemann [Paragraph 0039, The resolutions to the conflicts are then received from the client device 104 by server 102 at stage 508]).

Claims 7, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biesemann (US 20170177696) in view of Stigsen (US 20190354540) further in view of Arning (US 20080172660).

Regarding Claim 7, Biesemann and Stigsen teach
The method of claim 1.

Biesemann did not teach

and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage and generating the optimized queue entry without relying on the third queue entry based on the non-modifiable marker.

However, Stigsen teaches 
further comprising: generating a third queue entry with [a non-modifiable marker] within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object. The second client device 115 can also, similarly, generate a third changeset C21 125 a, which can correspond to a third operation performed by the second client device 115 to update a data object stored in the second database 145, and a fourth changeset C22 126 a, which can correspond to a fourth operation performed by the second client device 115 to update the data object in the second database 14)
and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage (Paragraph 0040, In the seventh example 280, consider that the first changeset C11 115 a to a “delete object” operation on the data object 206 a, such as deleting a car data object, and that the third changeset C21 125 b corresponds to any update operation on the data object 206 b, such as updating a color attribute of the car data object. In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Biesemann and Stigsen did not teach
a non-modifiable marker


However, Arning (US 20080172660) teaches
a non-modifiable marker (Paragraph 0016, The determination is carried out either at any time, e.g. prior to a receiving step (i.e. certain areas are read-only and the editor does ignore any attempt to do a change in this section/area))
and generating the optimized queue entry without relying on the third queue entry based on the non-modifiable marker (Paragraph 0016, In other words, in addition to the test whether the modifications affect the semantics of the source code, it is tested, whether the specific part of the source code, which is subject to modification, is allowed to be modified at all. If the source code must not be modified according to a defined set of rules, the modification is rejected).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann and Stigsen’s teaching to Arning’s in order for the semantics of modified source code is checked, and hence unnecessary change in source code is prevented by receiving a modification to a source code and the determination of whether the semantics of the source code is changed by the received modification, based on which acceptance or rejection of the modification is performed (Arning [Summary]).

Regarding Claim 15, Biesemann and Stigsen teach
The non-transitory computer-readable device of claim 9.

Biesemann did not teach
the operations further comprising: generating a third queue entry with a non-modifiable marker within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations; and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage; and generating the optimized queue entry without relying on the third queue entry based on the non-modifiable marker.

However, Stigsen teaches 
the operations further comprising: generating a third queue entry with [a non-modifiable marker] within the normal operations queue, the third queue entry corresponding to a third modification operation of the plurality of modification operations (Paragraph 0017, when the first client device 110 performs a first operation, such as setting a default value of an attribute of a data object stored in the first database 140, the first client device 110 generates a first changeset C11 115 a having instructions for performing the set default value operation. Similarly, a second changeset C12 116 a can correspond to a second operation performed by the first client device 110 to update the data object. The second client device 115 can also, similarly, generate a third changeset C21 125 a, which can correspond to a third operation performed by the second client device 115 to update a data object stored in the second database 145, and a fourth changeset C22 126 a, which can correspond to a fourth operation performed by the second client device 115 to update the data object in the second database 14)
and wherein generating the optimized operations queue including the optimized queue entry comprises: determining that the first queue entry, the second queue entry, and the third queue entry are associated with an entity of the application storage (Paragraph 0040, In the seventh example 280, consider that the first changeset C11 115 a to a “delete object” operation on the data object 206 a, such as deleting a car data object, and that the third changeset C21 125 b corresponds to any update operation on the data object 206 b, such as updating a color attribute of the car data object. In some embodiments, if one of the changesets corresponds to deleting a data object and the other corresponds to updating the data object, then the merging rules define that the delete operation wins and the other changeset is to be discarded as a result of the merge operation 160 a).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).


a non-modifiable marker
and generating the optimized queue entry without relying on the third queue entry based on the non-modifiable marker .

However, Arning (US 20080172660) teaches
a non-modifiable marker (Paragraph 0016, The determination is carried out either at any time, e.g. prior to a receiving step (i.e. certain areas are read-only and the editor does ignore any attempt to do a change in this section/area))
and generating the optimized queue entry without relying on the third queue entry based on the non-modifiable marker (Paragraph 0016, In other words, in addition to the test whether the modifications affect the semantics of the source code, it is tested, whether the specific part of the source code, which is subject to modification, is allowed to be modified at all. If the source code must not be modified according to a defined set of rules, the modification is rejected).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann and Stigsen’s teaching to Arning’s in order for the semantics of modified source code is checked, and hence unnecessary change in source code is prevented by receiving a modification to a source code and the determination of whether the semantics of the source code is changed by the received 

Regarding Claim 19, Biesemann and Stigsen teach
The system of claim 18.

Biesemann and Stigsen did not teach
wherein to determine the second optimization result, the one or more processor and/or circuits are configured to: determine that the third queue entry is associated with a non-modifiable marker.

However, Arning teaches 
wherein to determine the second optimization result, the one or more processor and/or circuits are configured to: determine that the third queue entry is associated with a non-modifiable marker (Paragraph 0016, In other words, in addition to the test whether the modifications affect the semantics of the source code, it is tested, whether the specific part of the source code, which is subject to modification, is allowed to be modified at all. If the source code must not be modified according to a defined set of rules, the modification is rejected).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s 

Regarding Claim 20, Biesemann and Stigsen teach
The system of claim 18.

Biesemann and Stigsen did not teach
wherein to determine the second optimization result, the one or more processor and/or circuits are configured to: identify an intervening queue entry between the second queue entry and the third queue entry, the intervening queue entry being associated with a non-modifiable marker.

However, Arning teaches 
wherein to determine the second optimization result, the one or more processor and/or circuits are configured to: identify an intervening queue entry between the second queue entry and the third queue entry, the intervening queue entry being associated with a non-modifiable marker (Paragraph 0016, In other words, in addition to the test whether the modifications affect the semantics of the source code, it is tested, whether the specific part of the source code, which is subject to modification, is allowed to be modified at all. If the source code must not be modified according to a defined set of rules, the modification is rejected).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by a computing device by merging the first change-set and the second change-set to update the data object at the second client device based on rules that are specific to a type of the operation in the first change-set and the second change-set (Stigsen [Summary]).

Response to Arguments
Applicant argues that “nowhere does the combination of Biesemann and Stigsen disclose or suggest that the steps of generating the first queue entry, generating the second queue entry, determining that the first and second queue entries are associated with the same entity, and generating the optimized operations queue are all performed by the same end-user device before synchronizing with a remote storage system. Accordingly, the combination of Biesemann and Stigsen does not disclose or suggest the combination of features recited in amended independent claim 1.”
Examiner respectfully disagrees.  Biesemann discloses “After determining that it will enter an offline mode, the client device 104 performs an initial synchronization with the server 102” (see [0033]), which is interpreted to the claimed “generating the first query entry” by the “end user device”. Biesemann further discloses that “At stage 412, the client device 412 can enter the online mode again and the local data and transactions stored in the local memory 208 can be synchronized with the server 102 at stage 414” (See [0036]), which is interpreted to the claimed “generating the second query entry” by the end user device”.
the first client device 110 determines the type of operation in each of the changesets and/or the timestamp associated with each of the changesets and then determines the changesets that have to be applied to the first database 140” (see [0021]).  That is the merging and conflict resolution is done at the client device. As a result, Stigsen teached the claimed “determining that the first and second queue entries are associated with the same entity, and generating the optimized operations” by the “end user device”.

Applicant argued that the asserted combination of Biesemann with Stigsen's conflict resolution system would unnecessarily complicate Biesemann' s validation model. Thus, the combination of Stigsen and Biesemann would impermissibly change Biesemann' s principle of operation, render Biesemann inoperable for its intended purpose, or both.
Examiner respectfully disagrees. Biesemann is related to validating transactions on client device in online and offline scenarios, involves validating indicated update to local copy of data, updating copy of data in response to validation, and synchronizing copy of data with server (Biesemann [abstract]).  Stigsen is related to resolving conflicts in changes made to data by computing device, involves merging first change-set and second change-set to update data object at client device based on rules that are specific to type of operation in change-sets (Stigsen [abstract]).  As a result, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Biesemann teaching to Stigsen’s in order to resolve conflicts in changes made to data by 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191      

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191